Citation Nr: 0738731	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-39 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.




ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel






INTRODUCTION

The veteran served in the Army National Guard on active duty 
from January 2003 to March 2004.  He also served in Army 
National Guard before and after his period of active duty.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a October 2004 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a right 
shoulder disorder.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in active service.  
38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  These notice requirements 
apply to all five elements of a service connection claim:  
veteran status; existence of a disability; a connection 
between the veteran's service and the disability; degree of 
disability; and the effective date of the disability.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006).  

In this case, the RO did not adequately meet the timing 
requirement to provide full notice to the veteran before the 
initial decision his claim in October 2004 because, although 
it sent a letter to the veteran informing him of the 
information and evidence needed to substantiate a claim for 
service connection, the information and evidence he was 
expected to provide, the information and evidence VA would 
seek to obtain on his behalf, and advising him to provide any 
additional evidence in his possession that pertains to the 
claim, this letter did not inform him about the initial-
disability-rating and effective-date elements of a service-
connection claim.  See also Dingess, 19 Vet. App. at 489 
(holding that the timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim).  
Nevertheless, the Board finds that VA cured any defect in the 
content of the initial April 2004 notice letter by sending 
him a subsequent notice letter, dated in December 2006, that 
was issued prior to certification of the appeal to the Board.  

Normally, VA can cure a failure to afford statutory notice to 
a claimant prior to the initial rating decision by issuing a 
notification letter after the initial decision and 
readjudicating the claim and notifying the claimant of such 
readjudication in the statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006).  Although in this 
case no statement of the case or supplemental statement of 
the case  was issued after the December 2006 notice letter 
was sent , the Board notes that the veteran did not submit 
any additional evidence after receiving the December 2006 
notice letter.  Therefore, the Board finds that the veteran 
has waived readjudication and no prejudice to the veteran 
will result in proceeding with the issuance of a final 
decision.  Prickett, 20 Vet. App. at 377 n.2 (2006) (failure 
to submit additional evidence following proper notification 
may constitute a waiver of readjudication).  See also Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007) (finding that, in 
certain circumstances, requiring readjudication after the 
appellant had no further evidence to submit would result in 
an unnecessary burden to VA with no benefit flowing to the 
veteran).

Alternatively, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision as the Board 
concludes below that the veteran is not entitled to service 
connection for a right shoulder disorder.  Therefore, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  Moreover, any defects 
in the timing of the notice did not affect the essential 
fairness of the adjudication and the veteran has not asserted 
otherwise.  See Dingess, 19 Vet. App. at 493.

The requirements with respect to the content of the notice 
were met in this case.  Specifically, the April 2004 and 
December 2006 notice letters stated that in order to 
establish service connection, the RO needed evidence showing 
an injury, event, or disease that began in or was made worse 
by military service; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  The December 2006 
notice letter also informed the veteran that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how effective dates were determined.  

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the April 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA would assist him 
in obtaining relevant records held by any Federal agency, 
including military medical records, VA medical records, or 
Social Security Administration records.  The veteran was also 
informed that he had been scheduled for a VA examination to 
assist him with his claim.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  The notice letter also informed the 
veteran that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

The April 2004 notice letter informed the veteran that he 
could submit evidence pertaining to his claim and provided 
him with specific examples of types of relevant evidence, 
such as medical records, employment records, or records from 
other Federal agencies.  The letter thus informed the veteran 
to provide any evidence in the claimant's possession that 
pertains to the claim because the letter informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by VA.  See 38 C.F.R. § 3.159(b)(1) 
(2007).

The duty to assist the veteran has also been satisfied in 
this case.  The veteran was afforded a VA examination in 
August 2004, but he failed to appear for the subsequent 
January 2007 and March 2007 VA examinations without 
explanation.  The Board notes that the veteran contacted the 
RO in February 2007 and asked to be rescheduled for the 
examination that he missed in January 2007.  He informed the 
RO of his phone number and new address.  The RO rescheduled 
the examination for March 2007 and sent another notice letter 
to the new address.  There is no evidence in the file that 
the letter was not delivered.  The veteran did not attend his 
rescheduled examination on March 5, 2007.  On March 21, 2007, 
the RO attempted to contact the veteran on his cell phone and 
left a message with his son.  This phone call was not 
returned.  On March 27, 2007, the RO called a different 
number and left a message on the veteran's voice mail, 
including the VA toll-free number.  This phone call was not 
returned either.  There is no evidence within the file that 
any notice letter sent by the RO informing the veteran of his 
examination was not delivered.

The Board finds that the RO has satisfied the duty to assist.  
First, VA fulfilled its duty to notify the veteran to report 
for examinations.  Written VA notices are to be sent to "a 
claimant or payee at his or her latest address of record."  
38 C.F.R. § 3.1(q) (2007).  It is a claimant's responsibility 
to keep VA advised of his whereabouts in order to facilitate 
development of a claim.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
In addition, the duty to assist is not always a one-way 
street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Second, the veteran's service medical records as well as his 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.  
VA has further assisted the veteran throughout the course of 
this appeal by providing a SOC and SSOC that informed him of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
shoulder disorder.  The veteran is first required to show 
that he suffered an injury or disease while in service.  See 
38 U.S.C.A. § 1110 (West 2002).  In this case, there is no 
examination report contemporaneous with the veteran's 
entrance onto active duty in January 2003.  However, on an 
Applicant Medical Prescreening portion of a Request for 
Examination, dated in June 2001, which the veteran completed 
in connection with his service in the Army National Guard, he 
denied having or having ever had any painful or "trick" 
joints or loss of movement in any joint, and he denied having 
impaired use of his arms or hands.  On a Medical Prescreen of 
Medical History Report, also dated in June 2001, the veteran 
denied having or having ever had any shoulder problems, 
including denying any dislocated joint, including the 
shoulder; a swollen, painful, or dislocated joint or fluid in 
a joint, including the shoulder; limitation of motion of any 
joint, including the shoulder; surgery on a bone or joint 
(including the shoulder); arthritis; bursitis; and any 
"shoulder problem (out of place)".  Similarly, on a Report 
of Medical History, dated in June 2001, the veteran denied 
having or having ever had a painful shoulder or dislocation; 
arthritis; and swollen or painful joints.  On the Report of 
Medical History, dated in June 2001, clinical evaluation of 
the upper extremities was normal.

Service medical records reflect an October 2003 notation that 
the veteran felt a pull in his right shoulder when he was 
loading equipment onto a 21/2 ton truck.  A February 2004 entry 
shows that, upon demobilization from active duty service from 
the Middle East, the veteran complained of pain in his right 
shoulder and reported the incident of having felt a sharp 
pain in October 2003 when loading heavy items into the truck.  
He stated that, at first, he had constant pain but, at the 
time of the February 2004 examination, he complained of pain 
only with push-ups or heavy lifting.  On physical 
examination, the examiner's impression was right pectoral 
major/minor strain.  He was given a temporary physical 
profile for the right shoulder pain which exempted him from 
having to do push-ups.  On a March 2004 MRI report, the 
conclusion reflected no evidence of a rotator cuff tear, but 
that fluid around the biceps longhead tendon suggested 
synovitis or possibly a synovial or ganglion cyst in the 
bicipital groove.  Based on this evidence, the Board finds 
that the first requirement for service connection of evidence 
has been met, i.e., the veteran sustained an injury to his 
right shoulder on active duty.

To establish service connection, the evidence must also show 
that that the currently suffers from a disability resulting 
from his injury on active duty.  See 38 U.S.C.A. § 1110  
(West 2002); see also Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Concerning this, the veteran was afforded a VA 
examination in August 2004.  The veteran reported that his 
shoulder was injured while he was loading a weapon rack with 
other soldiers on a grenade launcher.  He localized the pain 
to his anterior pectoralis region but noted that the pain 
ultimately encompassed his whole shoulder and led to 
disability with his arm.

Physical examination revealed full range of motion of his 
right shoulder.  He had no pain at any location through the 
range of motion.  The VA examiner was not able to elicit pain 
with direct palpation over his pectoralis, where the veteran 
confirmed the pain was localized.  The examiner also was not 
able to elicit any pain or any objective reduction of 
strength in his right hand, but the veteran stated that it 
was the muscles of his forearm which seemed to be affected.  
There was no evidence of muscle bunching or banding in the 
paraspinal region and no tenderness to palpation in that area 
either.  

No diagnosis is shown on the August 2004 VA examination 
report, although the Board notes that it is not clear from 
the report whether the examiner simply did not render a 
diagnosis or whether a diagnosis was accidentally omitted 
from the report by the examiner.  The RO attempted to remedy 
this problem by rescheduling the veteran for another VA 
examination, but the veteran failed to report for subsequent 
examinations.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, VA regulations require that the claim be 
rated based on the evidence of record.  38 C.F.R. § 3.655 
(2007).  

In his VA Form 9 of December 2005, the veteran complained of 
pain in his shoulder while lifting.  While the Board 
recognizes that the veteran's statements of having pain in 
his right shoulder may be credible and that a lay person is 
competent to describe symptomatology, the Board notes that 
pain alone, without a diagnosed related medical condition, 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  Although the veteran contends that a right 
shoulder disorder is related to his military service, the 
veteran is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a current diagnosis of a right 
shoulder disorder and a medical opinion linking a current 
disorder to the injury in service, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Concerning this, the Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110 (West 2002); see 
Degmetich, 104 F. 3d at 1332.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  In this case, because no diagnosis of a 
current right shoulder disability is of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, the benefit of the doubt 
provision does not apply, and the Board concludes that 
service connection for a right shoulder disorder is not 
warranted.  38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 
54.



ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


